--------------------------------------------------------------------------------

EXHIBIT 10-r
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
 
This Fifth Amendment to Credit Agreement (this "Amendment") is dated as of
August 5, 2004, and is by and between General Electric Capital Corporation, a
Delaware corporation, individually as a Lender and as Agent and Security Trustee
for the Lenders, and Analysts International Corporation, a Minnesota corporation
("Borrower").
 
W I T N E S S E T H:
 
WHEREAS, pursuant to a certain Credit Agreement dated as of April 11, 2002, by
and among General Electric Capital Corporation, a Delaware corporation,
individually as a Lender and as Agent and Security Trustee for the Lenders, the
other Credit Parties signatory from time to time thereto, and Borrower (as
amended or otherwise modified from time to time, the "Credit Agreement";
capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement), Agent and Lenders
agreed, subject to the terms and provisions thereof, to provide certain loans
and other financial accommodations to Borrower;
 
WHEREAS, Borrower has requested that Agent and Lenders agree to amend the Credit
Agreement in certain respects, as set forth below.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.  Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 of this Amendment, and in reliance
on the representations and warranties set forth in Section 4 of this Amendment,
the Credit Agreement is hereby amended as follows:
 
(a)  The reference to "one-half of one percent (.50%)" in Section 1.9(b) of the
Credit Agreement is hereby deleted and replaced with "one-quarter of one percent
(.25%)".
 
(b)  Section 6.22 of the Credit Agreement is hereby amended and restated as
follows:
 
6.22  Retiree Payments
 
No Credit Party shall make any retirement benefit or other comparable payments
to any retired employees, officer or directors of any Credit Party, other than
(i) payments in the aggregate amount not to exceed $5,500,000 made to
individuals identified on Disclosure Schedule (6.22), to the extent such
payments are made with proceeds from a loan or loans in form and substance
satisfactory to the Agent taken against the cash surrender value of life
insurance policies maintained by such Credit Party with respect to such
individuals (provided that Borrower may request an amount not to exceed
 


     

--------------------------------------------------------------------------------

 


$750,000 in Revolving Credit Advances to make such payments provided further
that Borrower shall not make any voluntary principal repayments in respect of
any such loans until the earlier to occur of (A) the death of the beneficiaries,
to the extent made solely with the proceeds of insurance death benefits arising
upon such deaths and (B) June 30, 2004, if at the time such payment is made
under this clause (B) Borrowing Availability is greater than $25,000,000 after
such payment is made) or (ii) such payments which do not exceed $150,000 with
respect to any single employee, officer or director in any Fiscal Year, and
which do not exceed $500,000 with respect to all such employees, officers or
directors in any Fiscal Year. Notwithstanding the above, Borrower may make
retirement benefit or other comparable payments to Jerry McGrath over the period
commencing on August 5, 2004 and ending on June 30, 2005 not to exceed $575,000
(which amount shall not be included in the $500,000 cap referenced in this
clause (ii) for the Fiscal Year in which such payments are made).
 
(c)  Annex A to the Credit Agreement is hereby amended as follows:
 
(i)  The definition of "Applicable Revolver Index Margin" is hereby amended and
restated as follows:
 
""Applicable Revolver Index Margin" means 0.00% per annum.";
 
(ii)  The definition of "Applicable Revolver LIBOR Margin" is hereby amended and
restated as follows:
 
""Applicable Revolver LIBOR Margin" means 2.00% per annum."; and
 
(iii)  The reference to "April 11, 2005" in the definition of "Commitment
Termination Date" is hereby deleted and replaced with "October 31, 2006".
 
2.  Conditions Precedent. The effectiveness of the amendments contemplated
hereby is subject to the following conditions precedent (unless specifically
waived in writing by Agent), each to be in form and substance satisfactory to
Agent in its sole discretion:
 
(a)  Agent shall have received a fully executed copy of this Amendment;
 
(b)  Agent shall have received a fully executed copy of the letter agreement
concerning the GE Capital Fee Letter;
 
(c)  Agent shall have received a fully executed copy of the Reaffirmation
attached hereto;
 
(d)  all proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent and its legal counsel; and
 


    2  

--------------------------------------------------------------------------------

 




 
(e)  No Default or Event of Default shall have occurred and be continuing.
 
3.  References; Effectiveness. Agent and Borrower hereby agree that all
references to the Credit Agreement which are contained in any of the other Loan
Documents shall refer to the Credit Agreement as amended by this Amendment.
 
4.  Representations and Warranties. To induce Agent and the sole existing Lender
to enter into this Amendment, the Borrower represents and warrants to Agent and
such Lender that:
 
(a)  The execution, delivery and performance by each Credit Party of this
Amendment and each other agreement and document contemplated hereby are within
its corporate, or as applicable, limited liability company power, have been duly
authorized by all necessary corporate, or as applicable, limited liability
company action, have received all necessary governmental approval (if any shall
be required), and do not and will not contravene or conflict with any provision
of law applicable to such Credit Party, the articles of incorporation and
by-laws (or, as applicable, the certificate of formation, operating agreement or
other applicable organizational documents) of such Credit Party, any order,
judgment or decree of any court or governmental agency, or any agreement,
instrument or document binding upon Borrower or any of their respective
properties;
 
(b)  Each of the Credit Agreement, the other Loan Documents, as amended by this
Amendment, and each other agreement and document contemplated hereby is the
legal, valid and binding obligation of each Credit Party party thereto,
enforceable against each Credit Party party thereto in accordance with their
terms, except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, fraudulent transfer or other similar laws affecting
creditors' rights generally or by principles governing the availability of
equitable remedies;
 
(c)  After giving effect to the amendments set forth herein, the representations
and warranties contained in the Credit Agreement and the other Loan Documents
are true and accurate as of the date hereof with the same force and effect as if
such had been made on and as of the date hereof; and
 
(d)  After giving effect to the amendments set forth herein, each Credit Party
has performed all of its obligations under the Credit Agreement and the Loan
Documents to be performed by it on or before the date hereof and as of the date
hereof, each Credit Party is in compliance with all applicable terms and
provisions of the Credit Agreement and each of the Loan Documents to be observed
and performed by it and no Event of Default or other event which, upon notice or
lapse of time or both, would constitute an Event of Default, has occurred.
 
5.  Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.
 


    3  

--------------------------------------------------------------------------------

 




 
6.  Continued Effectiveness. Except as amended hereby, the Credit Agreement and
each of the Loan Documents shall continue in full force and effect according to
its terms.
 
7.  Costs and Expenses. Borrower hereby agrees that all expenses incurred by
Agent in connection with the preparation, negotiation and closing of the
transactions contemplated hereby, including, without limitation, reasonable
attorneys' fees and expenses, shall be part of the Obligations.
 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 


    4  

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first written above.
 


ANALYSTS INTERNATIONAL CORPORATION

By
 
Its
 



GENERAL ELECTRIC CAPITAL CORPORATION
as Agent, Security Trustee and Lender

By
   
An Authorized Signatory



 


       

--------------------------------------------------------------------------------

 


REAFFIRMATION
 
Each of the undersigned (each a "Guarantor" and collectively, the "Guarantors"),
hereby (i) acknowledges receipt of a copy of the foregoing Fifth Amendment to
Credit Agreement (the "Amendment"); (ii) affirms that nothing contained in the
Amendment shall modify in any respect whatsoever any Loan Document to which such
Guarantor is a party; and (iii) reaffirms that such Loan Documents and all
obligations of such Guarantor thereunder shall continue to remain in full force
and effect.
 
IN WITNESS WHEREOF, each Guarantor has executed this Reaffirmation on and as of
the date of the Amendment.
 
MEDICAL CONCEPTS STAFFING, INC.

By
 
Its
 



ANALYSTS INTERNATIONAL MANAGEMENT
SERVICES, LLC.

By
 
Its
 



ANALYSTS INTERNATIONAL BUSINESS
SOLUTION SERVICES, LLC.

By
 
Its
 



ANALYSTS INTERNATIONAL BUSINESS
RESOURCE SERVICES, LLC.

By
 
Its
 


       

--------------------------------------------------------------------------------

 




ANALYSTS INTERNATIONAL STRATEGIC
SOURCING SERVICES, LLC

By
 
Its
 









       

--------------------------------------------------------------------------------

 
